Case 9:04-cr-80042-RLR Document 120 Entered on FLSD Docket 05/11/2020 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 04-80042-CR-RLR


  UNITED STATES OF AMERICA,
            Plaintiff,

  v.

  JOHN KITZELMAN,
             Defendant.
  _________________________________/


        GOVERNMENT’S RESPONSE IN OPPOSITION TO MOTION FOR EARLY
              TERMINATION OF SUPERVISED RELEASE (DE 119)

         The United States of America, by and through the undersigned Assistant United

  States Attorney, files this response in opposition to the early termination of the term of

  supervised release filed by defendant at docket entry 119, based upon the following:

         1.     On March 16, 2003, defendant was indicted by a grand jury sitting in West

  Palm Beach, Florida, and charged with the offenses of possession of a stolen firearms,

  at count one, and possession of a firearm by a convicted felon, at count two, arising from

  the burglary of several residences in Palm Beach County (DE #1).

         2.     On April 28, 2004, defendant entered his plea of guilty to count two of the

  indictment, that is to the charge of possession of a firearm by a convicted felon.

         3.     On July 9, 2004, after a hearing at which objections to the presentence

  investigation report were heard, the court entered a judgment that defendant should be

  incarcerated for a total period of 188 months by the Bureau of Prisons. In addition, the

  court sentenced defendant to a term of 5 years of supervised release after the completion
Case 9:04-cr-80042-RLR Document 120 Entered on FLSD Docket 05/11/2020 Page 2 of 4



  of the term of incarceration, and total of $100 in special assessments and count one was

  dismissed. (This sentence was affirmed on appeal. Mandate issued on September 13,

  2005, at Eleventh Circuit Court of Appeals Case No. 04-13707-GG.)

         4.     On November 8, 2017, defendant was released from incarceration and

  commenced his terms of supervised release. Defendant has been on supervised release

  for a total of 31 months of his 60 month term of supervised release.

         5.     Defendant has a prior criminal record that was taken into account at the

  time sentence was originally imposed. That prior criminal history included convictions in

  the state of Florida criminal courts including convictions for possession with the intent to

  distribute drugs and possession of firearms by a convicted felon. Additionally, defendant

  had violated state imposed periods of probation, was convicted of escape and failed to

  appear on at least one prior criminal charge. At the time the defendant was arrested on

  the offenses giving rise to this case, he had been released from prison on a prior sentence

  imposed in the courts of the State of Florida for a period of 28 days. A review of his prior

  criminal history and presentence report indicates at the time the sentence on the instant

  case was imposed, defendant, whose criminal record began at the age of 18 and

  continued through this matter at the age of 32, was classified as an armed career criminal.

  Further, defendant, by his own admission, was a person addicted to illegal drugs since

  he was a teenager. During the course of his current supervision, he has been charged

  with driving under the influence of alcohol while on a jetski, which was resolved by fine.

         6.     Defendant has gone to AA meetings to address his alcohol abuse issues.

  His drug testing for illegal drugs have all been negative for drug usage.




                                               2
Case 9:04-cr-80042-RLR Document 120 Entered on FLSD Docket 05/11/2020 Page 3 of 4



         7.     Defendant has not shown any extraordinary efforts during his current period

  of supervised release. Instead, he has followed the basic rules as he is required to do.

  This motion is a request to be freed from the guidance, and review of activities, by the

  United States Probation Department by an individual who has shown on more than one

  occasion that he has been unable to follow the rules of being on probation and pretrial

  release in addition to committing crimes after having been previously convicted in the

  courts of the state of Florida. The supervision defendant is currently undergoing is

  positive in helping him maintain a law abiding lifestyle in comparison to his previous life.

         WHEREFORE, for the foregoing reasons, the United States objects to the early

  termination of defendant’s term of supervised release and respectfully requests that this

  Court deny the motion.


                                         Respectfully Submitted,

                                         ARIANA FAJARDO ORSHAN
                                         UNITED STATES ATTORNEY

                                        S/ Ellen L. Cohen
                                   By: ELLEN L. COHEN
                                       ASSISTANT U.S. ATTORNEY
                                       FLA. BAR NO. 0739472
                                       500 Australian Avenue, Suite 400
                                       West Palm Beach, FL 33401
                                       (561) 820-8711
                                       (561) 820-8777 (FAX)
                                       Ellen.Cohen@usdoj.gov




                                               3
Case 9:04-cr-80042-RLR Document 120 Entered on FLSD Docket 05/11/2020 Page 4 of 4



                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 11, 2020, I electronically filed the

  GOVERNMENT’S      RESPONSE     IN   OPPOSITION   TO   MOTION    FOR   EARLY

  TERMINATION OF SUPERVISED RELEASE (DE 119), with the Clerk of the Court using

  CM/ECF.


                                   S/ Ellen L. Cohen
                                  ELLEN L. COHEN
                                  ASSISTANT UNITED STATES ATTORNEY




                                        4
